Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest art of record is considered to be Gotz (US 2018/0013339).
Gotz teaches an electronic system with a plurality of switching elements and a plurality of energy storage elements, wherein the energy storage elements are connected to one another by means of the switching elements, wherein the energy storage elements can be selectively switched to a first, second, and third state by switching elements (0002). Figure 1 comprises a plurality of switching elements T1 to T15 and a plurality of energy storage elements C1 to C5. In the electronic system 100, the switching elements T1 to T15 are embodied as semiconductor switches in the form of transistors. The system 100 comprises two input terminals which are connected to the energy storage C1 and two output terminals (0032-0033). 
Gotz neither teaches nor renders obvious the half-bridge including two power semiconductor switches as claimed.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SLIFKA whose telephone number is (571)270-5838.  The examiner can normally be reached on Monday-Friday 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH A. SLIFKA/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        February 13, 2021